ORDER
PER CURIAM.
Defendant Willie Ray Turner appeals the summary denial of his Rule 27.26 motion. The motion court ruled, and we find, his motion raised only points previously raised and denied on his direct appeal in State v. Turner, 623 S.W.2d 4 (Mo. bane 1982).
Under Rule 27.26(j) our review is limited to determining whether the motion court’s judgment was clearly erroneous. The burden of so showing was on movant, Rule 27.26(f) and he has not met this burden. And, denial of an evidentiary hearing was proper under Rule 27.26(e) because the record here conclusively showed movant was entitled to no relief. Flowers v. State, 632 S.W.2d 307[5] (Mo.App.1982).
Affirmed.